Exhibit 10.27 AN SUPPLY AGREEMENT* BETWEEN ORICA INTERNATIONAL PTE LTD. AND EL DORADO CHEMICAL COMPANY JANUARY 1, 2010 *INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED FROM THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL TREATMENT BY THE SECVURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION FOR PURPOSES OF SUCH REQUEST 1 INDEX Page 1.0 References and Definitions 4 2.0 Term 4 3.0 Supply of Ammonia by Orica 5 4.0 Supply of AN by EDC 8 5.0 Representations and Warranties 11 6.0 Ammonia Purity and Warranty 13 7.0 AN Purity and Warranty 14 8.0 Remedies for Noncompliance 15 9.0 Quantity Measurement 16 10.0 Ammonia Delivery, Risk and Title 17 11.0 AN Delivery, Risk and Title 17 12.0 Intentionally Left Blank 18 13.0 Contract Administration 18 14.0 Payments 19 15.0 Force Majeure 22 16.0 Termination 22 17.0 Hardship 24 18.0 Insurance 24 19.0 Dispute Resolution 27 20.0 Confidential Information and Announcements 27 21.0 Security Interest 29 22.0 Safety, Health and Environment 29 Page 2 23.0 Communications 31 24.0 Headings 32 25.0 Rules of Interpretation 33 26.0 Governing Law 33 27.0 Assignment and Sale 33 28.0 Time of Essence 34 29.0 Effect of this Agreement 34 30.0 Waiver 34 31.0 Amendment and Severability 35 32.0 Entire Agreement 35 Schedule “A” Definitions Schedule “B” Product Specifications Schedule “C” *** Schedule “C-1” Year 2010 Annual Budget Schedule “D” Measurement of Ammonia and Ammonium Nitrate Deliveries Schedule “E” Types of Unusual Incidents to be Reported to Orica Schedule “F” True Up Report Schedule “G” Capital Cost Recovery for Specified Assets Page 3 ***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION FOR PURPOSES OF SUCH REQUEST. This AN Supply Agreement is made effective as of the 1st day of January, 2010 BETWEEN: ORICA INTERNATIONAL PTE LTD., a corporation incorporated under the laws of Singapore (“Orica”) AND: EL DORADO CHEMICAL COMPANY, a corporation incorporated under the laws of Oklahoma (“EDC”) WHEREAS: (a) Orica requires AN Prills, HDAN and AN Solution for its commercial explosives business; and (b) EDC wishes to manufacture AN Prills, HDAN and AN Solution for delivery to Orica. NOW THEREFORE, in consideration of the mutual covenants contained in this Agreement, Orica and EDC agree as follows: 1.0 REFERENCES AND DEFINITIONS 1.1 Capitalized words used in this Agreement and in the Schedules hereto, unless otherwise defined herein, have the definition given to those words in Schedule “A”. 1.2 This Agreement has the following Schedules which are a part hereof: Schedule “A”Definitions Schedule “B”Product Specifications Schedule “C” *** Calculation and *** Calculation Schedule “C-1”Year 2010 Annual Budget Schedule “D” Measurement of Ammonia and Ammonium Nitrate Deliveries Schedule “E”Types of Unusual Incidents to be Reported to Orica Schedule “F” True Up Report Schedule “G” *** 2.0 TERM 2.1 This Agreement shall become effective as of January 1, 2010 and, unless earlier terminated in accordance with the provisions hereof, shall continue for an initial term (“Initial Term”) ending on December 31, 2014. Thereafter the term of this Page 4 ***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION FOR PURPOSES OF SUCH REQUEST. Agreement shall be automatically extended (as so extended, the “Term”) until either party delivers a written notice of termination to the other; provided that, except as provided in Section 16 hereof, the effective date of termination in said notice shall never be earlier than December31, 2014 and such notice shall be given at least 2 years prior to the intended date of termination.For example only, if Orica or EDC gives the other notice of termination on July 15, 2013, the effective date of termination would be July 15, 2015. 2.2 Notwithstanding the termination of this Agreement, the unfulfilled rights and undischarged obligations of the parties that accrue during the Term shall continue following the termination hereof until the same are fulfilled or discharged. 3.0 SUPPLY OF AMMONIA BY ORICA 3.1 The current term of the Koch Ammonia Agreement expires on December 31, 2010.The Koch Ammonia Agreement contemplates that EDC will purchase approximately 45,000 Tons of Ammonia that will be used in the production of AN to be purchased by Orica under this Agreement.. The cost to EDC of such Ammonia shall be included in the amounts owed by Orica to EDC under Section 14.2.1 (a) of this Agreement. 3.1.1 Orica is not and shall not be deemed to be a party to the Koch Ammonia Agreement. 3.1.2 Orica acknowledges and agrees that, prior to December 31, 2010, Orica shall not be permitted to supply its own Ammonia in substitution for the 45,000 Tons of Ammonia to be supplied under the Koch Ammonia Agreement nor require EDC to supply the 50,000 Tons of Ammonia Orica will supply from another supplier, in either case without the consent of KNC/KNI. 3.1.3 EDC will provide to Orica material information in EDC’s possession regarding the operation of the Koch Ammonia Agreement and will provide copies to Orica of any material notices or other correspondence EDC receives from or issues to KNC/KNI in respect of the Koch Ammonia Agreement. 3.1.4 EDC shall consult with Orica prior to the exercise by EDC of any of the rights conferred upon it pursuant to Sections I.H, VI.D, VII.A, XI.B, XII and XIV of the Koch Ammonia Agreement. 3.1.5 EDC shall not, without obtaining Orica’s prior written approval, exercise any of the rights conferred upon it pursuant to Sections I.P, II.B, III.B (unless the resale, transfer, exchange or assignment does not affect Ammonia to be supplied to Orica), V.B, or XV (unless any such amendment has no effect on Orica) of the Koch Ammonia Agreement relating to the 45,000 Tons of Ammonia to be supplied by EDC to Orica prior to December 31, 2010. Page 5 3.1.6 EDC shall be solely responsible for any costs or expenses claimed against EDC by KNC/KNI pursuant to Article XI Section A of the Koch Ammonia Agreement, except to the extent that any such costs or expenses are directly attributable to any failure by Orica to timely make payment to EDC in accordance with Section 3.6 of this Agreement. 3.1.7 Notwithstanding any other provision of this Agreement and unless otherwise agreed in writing, EDC shall not be obligated to supply Ammonia hereunder for the manufacture of AN for Orica (a) if EDC fails to provide Ammonia prior to December 31, 2010 but such failure is not caused by any default of EDC under the Koch Ammonia Agreement or (b) after December 31, 2010. 3.2 Prior to December 31, 2010, Orica will supply 50,000 Tons of Ammonia to EDC from a supplier other than KNI/KNC and EDC agrees to accept deliveries of such Ammonia in the same manner as in Section 3.4 of this Agreement.The cost to EDC of such Ammonia shall be included in the amounts owed by Orica to EDC under Section 14.2.1 (b) of this Agreement. 3.3 From and after January 1, 2011, to the extent Ammonia is available from EDC’s supplier or suppliers at costs acceptable to Orica (which shall not exceed EDC’s delivered to the EDC Site cost of Ammonia from EDC’s supplier), EDC shall acquire up to 58,000 Tons of Ammonia for use to manufacture AN for Orica under this Agreement for such periods as shall be requested by Orica. For the 58,000 Tons of Ammonia EDC is supplying, Orica shall give EDC at least 45 days’ advance notice of the quantities of Ammonia Orica requires EDC to acquire to be used by EDC for manufacturing AN for Orica.The cost to EDC of such Ammonia shall be included in the amounts owed by Orica to EDC under Section 14.2.1 (a) of this Agreement. 3.4 From and after January 1, 2011, and subject to the terms and conditions hereof, Orica shallsupply to EDC, and EDC shall receive from Orica, up to 58,000 Tons of Ammonia from a supplier other than KNI/KNC at the times as required by EDC for conversion by EDC to meet Orica’s demand for AN hereunder.EDC shall provide Orica with at least 30 days’ advance notice of (a) the quantities of Ammonia it requires during the succeeding one-month period to meet Orica’s demand for AN and (b) the required delivery dates of such Ammonia.The parties shall cooperate in arranging such Ammonia deliveries.Upon delivery Orica shall sell such Ammonia to EDC and EDC shall pay Orica for such Ammonia on or before the first day of the second Month succeeding the Month in which such Ammonia was delivered to EDC by Orica e.g. January Ammonia deliveries are paid for on March 1st.The cost to EDC of such Ammonia shall be included in the amounts owed by Orica to EDC under Section 14.2.1 (b) of this Agreement. 3.5 If when Orica is supplying Ammonia, Orica is unable to supply the required Ammonia, or if when EDC is supplying Ammonia, EDC is unable to acquire and supply sufficient Ammonia from its supplier, Orica may request EDC to utilize Page 6 EDC's Ammonia stored at the EDC Site and intended for the production of products for EDC, and upon such request and to the extent EDC has available Ammonia in its reasonable discretion. EDCshall supply such Ammonia for use under this Agreement. 3.6 If EDC is supplying Ammonia from its supplier, Orica shall reimburse EDC for its actual out of pocket delivered to the EDC Site cost of such Ammonia within the earlier of (a) eighteen (18) days from the Monday during the week KNC’s /KNI’s invoice is prepared under the Koch Ammonia Agreement and faxed to EDC, or (b) three (3) days before the date required by the payment terms in the Koch Ammonia Agreement. If the payment due date is not a Business Day,Orica shall make the payment on the next Business Day. 3.7 Based on the current Ammonia conversion efficiency of the EDC Plant and with the current onsite equipment, the parties agree that for each Ton of AN to be manufactured by EDC for Orica, EDC will require *** of a Ton of Ammonia which shall include the Ammonia utilized in the SCR abatement system. 3.8 When Orica is independently sourcing and delivering Ammonia to the EDC Site, and for the purpose of storing that Ammonia, Orica shall be entitled to use 35% of the available Ammonia storage capacity at EDC’s Site during the Term.As of the date of this Agreement, such useable Ammonia storage capacity is 10,000 Tons and so Orica is entitled to use storage capacity of 3,500 Tons.EDC shall at all times during the Term when Orica is supplying its own ammonia to the EDC Site, maintain an aggregate Ammonia storage capacity available to Orica at the EDC Site of at least 3,500 Tons, less any temporary reduction in Ammonia storage capacity as required by safety, inspection and maintenance procedures.EDC shall use its commercially reasonable efforts to limit the duration of any such storage capacity reductions.If Orica requires additional ammonia storage capacity to be installed at the EDC Site, this requirement shall be subject to a future negotiation between the parties.When Orica is using EDC’s Ammonia storage facilities for Orica’s benefit, Orica will pay to EDC the pro-rata variable and *** associated with the operation of these facilities. 4.0SUPPLY
